Matter of Brewster v Laporte (2021 NY Slip Op 04545)





Matter of Brewster v Laporte


2021 NY Slip Op 04545


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING, JJ.


2020-04799

[*1]In the Matter of Eric Brewster, petitioner,
vEvelyn J. Laporte, etc., respondent.


Eric Brewster, Ossining, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Evelyn J. Laporte, a Justice of the Supreme Court, Kings County, to render a decision on the petitioner's motion pursuant to CPL 210.45 to dismiss the indictment in an action entitled People v Brewster , commenced in the Supreme Court, Kings County, under Indictment No. 5986/14.
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
On August 21, 2020, the respondent rendered a decision on the petitioner's motion pursuant to CPL 210.45 to dismiss the indictment. Accordingly, this proceeding has been rendered academic.
RIVERA, J.P., BARROS, BRATHWAITE NELSON and DOWLING, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court